United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0148
Issued: August 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 26, 2017 appellant, through counsel, filed a timely appeal from an August 17,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his diagnosed
right shoulder conditions are causally related to the accepted October 21, 2016 employment
incident.
FACTUAL HISTORY
On November 9, 2016 appellant, then a 50-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that, on October 21, 2016, he lifted a patient’s duffle bag and
injured his right shoulder. He did not stop work.
In a November 22, 2016 development letter, OWCP advised appellant of the type of factual
and medical evidence needed to support his claim, including a report from a physician containing
a medical diagnosis and a rationalized explanation as to how the reported work incident caused or
aggravated the claimed injury. It also requested that he respond to a questionnaire to substantiate
the factual elements of his claim. OWCP afforded appellant 30 days to provide the necessary
information.
OWCP subsequently received an October 21, 2016 right shoulder x-ray, which revealed no
acute fracture or malalignment and rotator cuff insertional calcific tendinosis.
On November 8, 2016 appellant was seen in the employing establishment’s occupational
health clinic for follow-up of a right shoulder injury that occurred on October 21, 2016.
Dr. Elsie C. Morris, Board-certified in occupational medicine, noted that he injured his right
shoulder lifting a heavy duffle bag that belonged to a patient, and that he currently complained of
right shoulder pain. The treatment notes also indicated that appellant was initially seen in the
emergency room for this injury. He previously suffered a right shoulder rotator cuff tear that was
surgically repaired in 1994 and 2013. On physical examination appellant’s right shoulder revealed
tenderness to palpation over the glenohumeral joint, but no acromioclavicular (AC) joint
tenderness. There was also evidence of decreased range of motion in all planes. Dr. Morris
provided work restrictions which included limited lifting with a 10-pound weight restriction, no
overhead work, and limited pushing and pulling. She advised appellant to take his prescribed
medications and referred him for a magnetic resonance imaging (MRI) scan.
In a December 1, 2016 note, Dr. Morris referred appellant for an orthopedic surgery
consultation. Appellant’s diagnoses included supraspinatus and infraspinatus tendinosis, superior
labrum tear, mild thickening of the inferior glenohumeral ligament, and previous rotator cuff injury
and surgical repair.
By decision dated January 6, 2017, OWCP found that appellant had established that the
October 21, 2016 incident of “picking up a duffle bag” occurred as alleged, and that appellant had
been diagnosed with a medical condition. However, it denied the claim, finding that the medical
evidence of record was insufficient to establish that his diagnosed right shoulder conditions were
causally related to the October 21, 2016 employment incident.

2

On January 31, 2017 appellant, through counsel, requested an oral hearing before and
OWCP hearing representative, which was held on June 22, 2017.
In a June 15, 2017 report, Dr. Morris diagnosed right rotator cuff strain, superior labrum
tear, history of previous rotator cuff injury and surgical repair, and exacerbation of preexisting
condition. She reiterated appellant’s October 21, 2016 history of injury, his prior right shoulder
injury, as well as his physical examination and x-ray findings as previously reported on
November 8, 2016. Dr. Morris additionally, noted the November 28, 2016 right shoulder MRI
scan revealed mild chronic supraspinatus and infraspinatus tendinosis without acute tear, mild
degeneration and tearing of the superior labrum, chronic appearing tear of the posterior-superior
labrum, and mild thickening of the inferior glenohumeral ligament. She also reported that she had
seen appellant in follow-up to discuss his MRI scan results, and that he had been referred for
further evaluation and treatment. Lastly, Dr. Morris advised that he had been given work
restrictions limiting the use of his “left” arm and shoulder.
By decision dated August 17, 2017, an OWCP hearing representative affirmed the
January 6, 2017 decision. The hearing representative found, that Dr. Morris had not addressed the
issue of causal relationship in her June 15, 2017 report.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that any
specific condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.8 A physician’s opinion on whether there is causal
3

Id.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Robert G. Morris, 48 ECAB 238 (1996).

3

relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.9 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
It is undisputed that on October 21, 2016 appellant was working as a nursing assistant and
lifted a patient’s duffle bag. There is medical evidence of a right rotator cuff strain and superior
labrum tear. However, the Board finds that appellant failed to submit sufficient medical evidence
to establish that his diagnosed right shoulder conditions are causally related to the accepted
October 21, 2016 employment incident.
The October 21, 2016 x-ray of the right shoulder is of limited probative value as it fails to
include a physician’s opinion on a causal relationship between appellant’s accepted employment
incident and his diagnosed right shoulder condition.12 For this reason, this evidence is insufficient
to meet his burden of proof.
Appellant submitted a November 8, 2016 report from Dr. Morris who treated him for a
right shoulder injury. He reported that he experienced a pull and pop in the right shoulder while
lifting a patient’s duffle bag on October 21, 2016. Dr. Morris noted that appellant had a previous
right shoulder rotator cuff tear, and rotator cuff repairs in 1994 and 2013. She reported tenderness
to palpation over the glenohumeral joint and decreased range of motion in all planes. In a
November 8, 2016 report of employee’s emergency treatment, Dr. Morris noted that appellant
injured his right shoulder lifting a patient’s duffle bag. She returned him to work on November 8,
2016 with restrictions. However, Dr. Morris merely repeated the history of injury as reported by
appellant without providing her own opinion regarding whether his condition was work related.
To the extent that she expressed her own opinion, she failed to provide a rationalized opinion
regarding the causal relationship between his right shoulder injury and the accepted work
incident.13 Therefore, these reports are insufficient to meet appellant’s burden of proof.
9

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
13
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

Dr. Morris’ December 1, 2016 orthopedic surgery referral included several current right
shoulder diagnoses. She also noted a previous rotator cuff injury and surgical repair. However,
Dr. Morris’ note is insufficient to establish the claim as she did not provide a history of injury14 or
specifically address whether appellant’s employment incident was sufficient to have caused or
aggravated a diagnosed medical condition.15
Similarly, in a June 15, 2017 report, Dr. Morris diagnosed right rotator cuff strain, superior
labrum tear, history of previous rotator cuff injury and surgical repair, and exacerbation of
preexisting condition. Appellant reported injuring his right shoulder on October 21, 2016 when
he lifted and pulled a patient’s duffle bag. Dr. Morris noted an x-ray of the right shoulder revealed
rotator cuff insertional calcific tendinosis and a right shoulder MRI scan revealed mild chronic
supraspinatus and infraspinatus tendinosis without acute tear, mild degeneration and tearing of the
superior labrum, chronic appearing tear of the posterior-superior labrum, and mild thickening of
the inferior glenohumeral ligament. However, as noted above, she merely repeated the history of
injury as reported by appellant without providing her own opinion regarding whether and how his
condition was work related. To the extent that she is providing her own opinion, Dr. Morris failed
to provide a rationalized opinion regarding the causal relationship between his right shoulder
condition and the accepted work incident.16 Medical rationale was particularly necessary given
that appellant had a prior right shoulder injury and rotator cuff repairs in 1994 and 2003.17
Therefore, this report is insufficient to meet his burden of proof.
The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship.18 Temporal relationship alone will not suffice.19 Entitlement to
FECA benefits may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of causal relationship.20 Causal relationship must be established by rationalized medical
opinion evidence.21 Appellant failed to submit such evidence, and therefore he has not met his
burden of proof.

14

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
15
A.D., 58 ECAB 149 (2006); Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
16

Id.

17

See supra note 11.

18

20 C.F.R. § 10.115(e).

19

See D.I., 59 ECAB 158, 162 (2007).

20

See M.H., Docket No. 16-0228 (issued June 8, 2016).

21

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed right shoulder conditions are causally related to the accepted October 21, 2016
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

